The election of Staples Chamberlain, the member returned from Holliston, was objected to by sundry inhabitants of that town, on the ground, that there was not due notice given of the meeting, at which he was elected.
The petition alleged, that it had been the constant custom and established usage in Holliston, in regard to the notifying of meetings for the choice of representatives, under the former constitution, for the selectmen to post up a notification, at the public meeting-house, so that it might be seen by the inhabitants, on two public clays, or fourteen days before the choice : that on the 7th day of May instant, the constable, by order of the selectmen, posted up at the public meeting-house, two notifications for two meetings to be held on the thirteenth day of *17the same month, one for the choice of a representative, and the other for the transaction of town business : that there was no public meeting between the seventh and thirteenth of May, by reason of the infirmity of their pastor: and that, after the election of Mr. Chamberlain, at the meeting on the thirteenth instant, the meeting being opened for the transaction of town business, it was objected, that the meetings were not legally warned or notified, and thereupon the selectmen discontinued the second meeting, for that reason, and notified a new one.
The petition was referred to Messrs. Hos-mer, of Concord, Chamberlain, of Chelmsford, and Fairbanks, of Bolton, who made a report thereon, which was not agreed to; and it was thereupon ordered, that the petitioners have leave to withdraw their petition.1

 5 J. H. 31, 37.